Case 2:15-cr-00209-SDW Document 20 Filed 06/25/20 Page 1 of 3 PagelD: 233

Law Offices of Alan L. Zegas

60 Morris Turnpike

3'¢ Floor West phone: 973-379-1999

Summit, NJ 07901 fax: 973-379-1998
www.zegaslaw.com

Alan L. Zegas (NJ, NY, SDNY, & EDNY Bars) azegas@zegaslaw.com

Joshua Nahum (NJ, NY, & SDNY Bars) jnahum@zegaslaw.com

June 25, 2020

Honorable Susan D. Wigenton

United States District Judge

Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07101

RE: United States v. Wildstein, Crim. No. 15-209
Dear Judge Wigenton:

Enclosed is a proposed order for the Court’s consideration that returns the fine,
restitution and special assessment previously paid by Mr. Wildstein in this matter.

When Mr. Wildstein was sentenced in this matter, the Court ordered that a fine,
restitution, and special assessment be paid. Mr. Wildstein satisfied the judgment in the
above-captioned case on May 8, 2018 that included a $10,000 fine, restitution of
$14.314.04 and special assessment of $200 ordered by the court, for a total of $24,514.04.

On June 11, 2020 the Court ordered that Mr. Wildstein’s Judgment of Conviction
be vacated and the Information against him be dismissed. Accordingly, it is now
appropriate for the government to return the fines, restitution, and special assessment
previously paid. See, e.g., U.S. v. Mnadel, 862 F.2d 1067, 1075 (4" Cir. 1988) (upholding
a lower court ruling vacating a conviction and ordering the return of all fines previously
paid).

Respectfully submitted,
Law Offices of Alan L. Zegas

/s/ Alan L. Zegas
Alan L. Zegas

cc: Lee M. Cortes, AUSA
Mark Coyne, United States Attorney
Case 2:15-cr-00209-SDW Document 20 Filed 06/25/20 Page 2 of 3 PagelD: 234

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

LAW OFFICES OF ALAN L. ZEGAS
60 Morris Turnpike

Third Floor West

Summit, New Jersey 07901

(O) 973-379-1999

(F) 973-379-1998

Attorneys for Defendant,

David Wildstein

 

UNITED STATES OF AMERICA

Plaintiff,
Crim. No. 15-209 (SDW)
Vv.
ORDER
DAVID WILDSTEIN
Defendant.

 

ORDER FOR RETURN OF MONETARY PENALITIES

THIS COURT having vacated the Judgment of Conviction and dismissed the
Information in this matter with respect to Mr. Wildstein and it being further determined by the
Court that: (1) on July 12, 2017, the Court ordered Mr. Wildstein to pay a $10,000 fine,
restitution of $14.314.04 and a special assessment of $200 ordered by the court, for a total of
$24,514.04; (2) on May 8, 2018, the United States of America filed a Satisfaction of
Judgment after Mr. Wildstein Paid in Full the monetary penalties imposed; and (3) on June
11, 2020, the Court vacated Mr. Wildstein’s Judgment of Conviction and dismissed the

Information against Mr. Wildstein.
Case 2:15-cr-00209-SDW Document 20 Filed 06/25/20 Page 3 of 3 PagelD: 235

It is hereby ORDERED:

(1) That the United States return any and all fines, restitution and special assessments paid
by Mr. Wildstein in satisfaction of any prior judgment in this matter;

(2) That all monetary penalties, fines, restitution, special assessments, and forfeitures of
any kind ordered in this matter are hereby vacated and no longer of any force and

effect.

 

HONORABLE SUSAN D. WIGENTON
UNITED STATES DISTRICT JUDGE

Dated: June , 2020
Newark, New Jersey

bo
